Mr. Justice Holdom delivered the opinion of the court. 3. Colleges and universities, § 9*—when courts will not pass upon attainments of students. Courts are not supposed to be learned in medical science and are not qualified to pass an opinion as to the attainments of a student in medical science. 4. Colleges and universities, § 9*-—what is not evidence that student is entitled to genuine diploma. The presenting to a medical student at the time of graduation of a blank diploma not filled out with his name or a degree or title, held not to be evidence that such student was entitled to a genuine diploma.